SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name: Stone Ridge Trust V Address of Principal Business Office: 510 Madison Avenue, 21st Floor New York, NY 10022 Telephone Number: 212-257-4750 Name and address of agent for service of process: Patrick Kelly Stone Ridge Trust V 510 Madison Avenue, 21st Floor New York, NY 10022 With copies to: Elizabeth J. Reza Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A: YES [X] NO [ ] SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has caused this notification of registration to be duly signed on its behalf in the City of New York and State of New York on the 11thday of December, 2015. Stone Ridge Trust V By: _/s/ Ross Stevens Name: Ross Stevens Title: President Attest: /s/ Jane Korach Name: Jane Korach Title: Secretary
